Matter of Port Auth. of N.Y. & N.J. v Union of Automotive Technicians (2015 NY Slip Op 05114)





Matter of Port Auth. of N.Y. & N.J. v Union of Automotive Technicians


2015 NY Slip Op 05114


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


15428 451628/12

[*1] In re the Port Authority of New York and New Jersey, Petitioner-Appellant,
vThe Union of Automotive Technicians, Respondent-Respondent.


James M. Begley, New York (Toby J. Russell of counsel), for appellant.
Wintham & Kozan, P.A., New York (Craig Kozan of counsel), for respondent.

Judgment, Supreme Court, New York County (Milton A. Tingling, J.), entered May 13, 2014, to the extent appealed from as limited by the briefs, modifying an arbitration award dated July 24, 2012, to rule that the E-Z Pass benefit is a vested lifetime benefit available to members of respondent who retired from petitioner's employment under the parties' 2006-2011 Memorandum of Agreement, unanimously affirmed, without costs.
In light of our disposition of previous appeals raising the same issue, Supreme Court reached the right result in this matter (see e.g. Matter of Port Auth. of N.Y. & N.J. v Local Union No. 3, Intl. Bhd. of Elec. Workers, 117 AD3d 424 [1st Dept 2014], lv denied 24 NY3d 916 [2015]; Matter of Port Auth. of N.Y. & N.J. v Port Auth. Police Lieutenants Benevolent Assn., 124 AD3d 473 [1st Dept 2015]; Matter of Port Auth. N.Y. & N.J. v Port Auth. Police Sergeants Benevolent Assn., 124 AD3d 475 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK